Exhibit 10.3

 

forbearance agreement to

INDENTURE GOVERNING THE LUXOR CONVERTIBLE NOTES

 

This FORBEARANCE AGREEMENT TO INDENTURE GOVERNING THE LUXOR CONVERTIBLE NOTES
(this “Agreement”), dated as of December 31, 2015, is entered into by and among
RCS Capital Corporation, a Delaware corporation (the “Issuer”), and the
affiliates of Luxor Capital Group, LP whose names appear on the signature pages
hereto and who together own all of the outstanding 5.00% Convertible Senior
Notes due 2021 of the Issuer (the “Notes” and the holders thereof collectively,
the “Holder”).

 

RECITALS:

 

A.           The Issuer issued those certain Luxor Convertible Notes to the
Holder pursuant to the Indenture between the Issuer and Wilmington Trust,
National Association, as Trustee, dated as of April 29, 2014 (as the same may be
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”). Capitalized terms used herein and not defined herein shall have
the meanings ascribed to such terms in the Indenture.

 

B.           The Issuer hereby acknowledges and confirms that each Default and
Event of Default set forth on Exhibit A hereto (referred to as the “Specified
Defaults”) has occurred and is continuing. The Issuer further acknowledges and
confirms that the Specified Defaults have not been waived by the Trustee or the
Holder or cured by or on behalf of the Issuer.

 

C.           The Issuer acknowledges and agrees that, as a result of the
existence of the Specified Defaults, the Trustee and the Holder have the right
to exercise their rights and remedies under the Indenture. The Issuer has
requested, notwithstanding that the Specified Defaults exist and are continuing
under the Indenture and have not been waived or cured, that the Holder forbears,
and direct the Trustee to forbear, from exercising remedial rights on account of
such Specified Defaults from the date upon which this Agreement becomes
effective until the earlier of (i) 5:00 p.m. (Eastern time) on January 29, 2016
and (ii) the occurrence of a Terminating Event, as such term is defined in
Section 3 herein and subject to the final paragraph thereof (the “Forbearance
Period”) (and, for the sake of clarity, in no event shall such Forbearance
Period extend beyond 5:00 p.m. (Eastern time) on January 29, 2016, unless
otherwise agreed in writing by the Holder).

 

D.           Solely with respect to the Specified Defaults, the Holder has
agreed to forbear, and direct the Trustee to forbear, from exercising remedial
rights under the Indenture, applicable law and otherwise, but only subject to
and in accordance with the terms and conditions set forth herein. Except as
expressly set forth in this Agreement, the agreements of the Holder to forbear,
and to direct the Trustee to forbear, in the exercise of their respective rights
and remedies under the Indenture in respect of the Specified Defaults during the
Forbearance Period do not in any manner whatsoever limit any right of the Holder
to insist upon strict compliance with this Agreement or the Indenture during the
Forbearance Period.

 

   

 

 

E.           Nothing has occurred that constitutes or otherwise can be construed
or interpreted as a waiver of, or otherwise impair, modify or limit in any
respect, any rights or remedies any of the Trustee and the Holder have or may
have, arising as the result of any Default or Event of Default (including the
Specified Defaults) that has occurred or that may occur, under the Indenture,
applicable law or in equity. The Holder’s actions in entering into this
Agreement are without prejudice to the rights of the Holder to pursue any and
all remedies under the Indenture, pursuant to applicable law or in equity
available to it in its sole discretion upon the termination (whether upon
expiration thereof or otherwise) of the Forbearance Period.

 

F.           Identification of the Specified Defaults in this Agreement does not
constitute an agreement by the Holder that there are no other Defaults or Events
of Default currently existing under the Indenture, and the Holder has reserved
all rights and remedies with respect to any such other Defaults or Events of
Default.

 

G.           The Issuer on or before the date hereof has entered into additional
forbearance agreements in respect of (i) the Senior Unsecured Promissory Notes,
each dated November 9, 2015, in the aggregate principal amount of $15 million
(the “Luxor Notes”), (ii) the First Lien Credit Agreement, dated as of April 29,
2014 (as the same may be amended, restated, supplemented, or otherwise modified
from time to time, the “First Lien Credit Agreement”), among the Issuer, as
borrower, the lenders party thereto, and Barclays Bank PLC, as issuing bank,
swing line lender, administrative agent and collateral agent, (iii) the Second
Lien Credit Agreement, dated as of April 29, 2014 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Second
Lien Credit Agreement”), among the Issuer, as borrower, the lenders party
thereto, and Bank of America N.A., as administrative agent and collateral agent
(the forbearance agreements referred to in clauses (i) through (iii),
collectively, the “Other Forbearance Agreements”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

 

1.            Incorporation of Recitals; Forbearance Period; No Waiver.

 

(a)          Incorporation of Recitals. The Recitals to this Agreement are
hereby incorporated by reference as fully set forth herein and the Issuer
represents, warrants, and acknowledges that such Recitals are true and correct.
The Issuer hereby acknowledges and confirms (i) the occurrence and continuance
of the Specified Defaults, (ii) that the Specified Defaults are material in
nature, (iii) that the Specified Defaults have not been waived by the Trustee or
the Holder or cured by or on behalf of the Issuer, and (iv) that the Trustee and
the Holder are entitled to exercise all rights and remedies under the Indenture.

 

 2 

 

 

(b)          Forbearance Period. Subject to the terms and conditions herein set
forth and in reliance upon the Issuer’s representations, acknowledgments,
agreements and warranties herein contained, including, without limitation, the
satisfaction of the conditions precedent described in Section 5 herein, the
Holder agrees, and agrees to direct the Trustee, that during the Forbearance
Period they will forbear from exercising remedial rights under the Indenture
solely in respect of the Specified Defaults. The Holder’s agreement to forbear
is temporary and limited in nature and shall not be deemed: (i) to preclude or
prevent the Trustee or the Holder from exercising any rights and remedies under
the Indenture, applicable law or otherwise arising on account of (A) any Default
or Event of Default other than the Specified Defaults, (B) the Specified
Defaults from and after the occurrence of any of the events set forth in Section
3 hereof, or (C) subject to the limitations set forth in Section 7 below, the
right to seek payment of attorneys’ fees and other costs and expenses in
connection with the preparation, negotiation, execution and delivery of this
Agreement and in connection with the negotiation, documentation and analysis of
any proposed “work out”, restructuring, funding or amendment to the Notes prior
to or after the date of this Agreement and the exercise of the rights and
remedies described under Section 7; (ii) to effect any amendment of the
Indenture, which shall remain in full force and effect in accordance with its
terms; (iii) to constitute a waiver of the Specified Defaults or any other
Default or Event of Default (whether now existing or hereafter occurring) (each
Default or Event of Default other than any Specified Default, an “Other
Default”) or any term or provision of the Indenture; or (iv) to establish a
custom or course of dealing among the Issuer and the Holder. The Issuer further
acknowledges and agrees that interest on the Notes will continue to accrue in
accordance with the terms of the Notes.

 

(c)          No Waiver. Nothing in this Agreement should in any way be deemed
(i) a waiver of the Specified Defaults or any Other Default or any term or
provision of the Indenture or (ii) an agreement to forbear from exercising any
rights or remedies with respect to the Specified Defaults (except as expressly
set forth herein) or any Other Default. The Holder has not waived or released,
is not by this Agreement waiving or releasing, and has no present intention of
waiving or releasing, the Specified Defaults or any Other Default, or any
remedies or rights of the Trustee or the Holder with respect thereto, all of
which are hereby expressly reserved. Any waiver of the Specified Defaults or any
Other Default shall be effective only if set forth in a written instrument
executed and delivered in accordance with the provisions of Section 6.10 of the
Indenture.

 

2.            Acknowledgement and Reaffirmation of Indebtedness. The Issuer
hereby expressly reaffirms and assumes all of its obligations and liabilities to
the Holder as set forth in the Indenture and the Notes and agrees to be bound by
and abide by and operate and perform under and pursuant to and comply fully with
all of the terms, conditions, provisions, agreements, representations,
undertakings, warranties, indemnities, guaranties, and covenants contained in
the Indenture and the Notes as though such Indenture and the Notes were being
re-executed on the date hereof (except with respect to the Specified Defaults as
expressly contemplated herein).

 

3.            Terminating Events. The obligation of the Holder to forbear, and
to direct the Trustee to forbear, from exercising remedies, as provided herein
and subject to the final paragraph of this Section 3, shall terminate upon the
occurrence of any one or more of the following events (each, a “Terminating
Event”):

 

(a)          The Issuer repudiates or asserts a defense to any obligation or
liability under this Agreement or the Indenture or makes or pursues a claim
against the Trustee or any Holder; and/or

 

 3 

 

 

(b)          The Issuer fails to observe or perform any of its agreements,
conditions or undertakings set forth in the Indenture (except with respect to
the Specified Defaults as expressly contemplated herein) and its agreements,
conditions or undertakings set forth in this Agreement; and/or

 

(c)          The occurrence or existence of any Default or Event of Default
under the Indenture (other than the Specified Defaults), or any breach or
default by the Issuer of any term, covenant, condition, representation or
warranty set forth in this Agreement, in each case, whether now existing or
hereafter occurring; and/or

 

(d)          Any representation, warranty, statement, covenant or other
agreement of the Issuer contained herein or in any financial statements of the
Issuer provided to the Trustee and/or the Holder in connection herewith shall
have been false or incorrect in any material respect; and/or

 

(e)          The release of the Holder Parties set forth below is alleged to be
invalid or unenforceable by any claim or proceeding initiated or commenced in
favor of, through, or by the Issuer or any other Person; and/or

 

(f)          The termination of any of the Other Forbearance Agreements (other
than in respect of the Luxor Notes) or the amendment, modification or
substitution of any of the Other Forbearance Agreements (other than in respect
of the Luxor Notes) so as to render them less favorable to the Issuer than the
terms of such Other Forbearance Agreements (other than in respect of the Luxor
Notes) as of the effective date of this Agreement; and/or

 

(g)          The acceleration of, or exercise of any remedies with respect to,
any Indebtedness listed on Schedule 2, or any document, agreement or instrument
governing unsecured Indebtedness of the Issuer in excess of $20 million, in each
case if not rescinded within 10 days from the date of such acceleration or
exercise of remedies; and/or

 

(h)          5:00 p.m. (Eastern time) on January 29, 2016.

 

Notwithstanding any provision of the Indenture or this Agreement to the
contrary, upon the occurrence of a Terminating Event, the Holder may, at its
option, terminate the Forbearance Period and the Holder may, at its option,
exercise any and all rights and remedies pursuant to the Indenture or applicable
law as a result of the existence of the Specified Defaults or any Other Default
in such manner as the Trustee or the Holder in their sole and exclusive
discretion determine. Nothing in this Agreement, or the execution, delivery and
performance of this Agreement by the Holder, is intended to, or shall, affect
any of the rights and remedies (except as expressly provided herein with respect
to the Specified Defaults), if any, of the Holder under the Notes (including,
without limitation, this Agreement), applicable law or equity.

 

 4 

 

 

4.           Covenants of the Issuer.

 

(a)          Advisors for the Holder. The Issuer acknowledges that Centerview
Partners has been retained as financial advisor for the Holder (the “Holder’s
Financial Advisor”), pursuant to the engagement letter dated as of December 11,
2015, and Kramer Levin Naftalis & Frankel LLP has been retained legal advisor
for the Holder (the “Holder’s Legal Advisor” and together with the Holder’s
Financial Advisor, the “Holder’s Advisors”). The Issuer agrees to cooperate
fully with the Holder’s Advisors and the Holder’s personnel and representatives
with respect to, among other things, any reasonable request for information by
the Holder’s Advisors, or such personnel and representatives including, without
limitation, to (i) participate fully in, and cause its financial advisor to
participate fully in, calls with the Holder’s Advisors and/or the Holder at such
times and with such frequency as reasonably requested by the Holder and (ii)
provide, and cause its financial advisor to provide, such other reports and
information (financial or otherwise) as the Holder or the Holder’s Advisors may
reasonably request from time to time in connection with the Issuer’s or any
Subsidiary’s financial condition, assets, liabilities, operations or businesses,
including, without limitation, (A) weekly “flash” operating reports for each
operating unit or groups of units, which include, without limitation, rolling
four week cash flow projections, (B) monthly reports comparing key metrics for
the business (including Run-Rate Adjusted EBITDA and Cash Flows) with the prior
year’s results for the same or similar period and (C) notice of material events.

 

(b)          Weekly Holder Conference Calls. No less frequent than on a weekly
basis following the date hereof, the Issuer, the Chief Strategy Officer, and the
Investment Banker and shall each participate fully in conference calls with the
Holder and the Holder’s Advisors.

 

(c)          Further Information. The Issuer shall promptly provide the Holder
and any of its advisors with any information (financial or otherwise) that the
Holder or any of its advisors reasonably request, including, without limitation,
projections, forecasts, budgets and information regarding liquidity, cash flow,
proposed financing activities (equity or debt) and proposed corporate
transactions (including, any contemplated sales or mergers); provided, that
prior to sending such information. Without any requirement of prior request, the
Issuer shall promptly notify the Holder and its advisors of the occurrence of
any terminating event, the failure to satisfy a condition precedent or other
material breach under any Other Forbearance Agreement.

 

(d)          Immediate Event of Default. The Issuer acknowledges and agrees that
the breach or failure to comply in any respect with the terms and conditions of
this Section 4 shall constitute an immediate Event of Default under the Notes
and that no cure period shall apply to such Event of Default.

 

5.           Conditions Precedent.  This Agreement and the agreements of the
Holder described herein will not be effective unless and until all of the
following have occurred or been satisfied on or before the date of this
Agreement, or such later time as the Holder may agree, in writing, in their sole
discretion:

 

(a)          Delivery of Agreement. This Agreement shall have been duly
authorized, executed and delivered to the Holder.

 

(b)          Performance; No Default. The Issuer shall have performed and
complied with all agreements and conditions contained in the Indenture to be
performed by or complied with prior to the date hereof, other than the terms of
the Indenture which are the subject of the Specified Defaults, and no Default or
Event of Default shall exist other than the Specified Defaults.

 

 5 

 

 

(c)          Representations and Warranties. The representations and warranties
of the Issuer set forth in this Agreement shall be true and correct in all
material respects, except with regard to the absence of the Specified Defaults.

 

(d)          Delivery of Other Forbearance Agreements. The Issuer shall have
delivered to the Holder the Other Forbearance Agreements for which all
conditions precedent have been satisfied (other than execution and delivery of
this Agreement).

 

(e)          Organizational Chart. The Issuer shall have provided to the Holder
and its advisors a true, complete and correct organizational chart describing
the ownership structure and jurisdiction of incorporation of the Issuer and each
of its Subsidiaries, as well as indicating whether such entity is a Guarantor
under any of the Issuer’s outstanding indebtedness (such chart, the
“Organizational Chart”).

 

6.            Representations and Warranties.

 

(a)          The Issuer hereby represents and warrants to the Holder that as of
the date hereof, and after giving effect hereto, (1) except as with respect to
the occurrence of the Specified Defaults, the representations of the Issuer
contained herein are true and correct in all material respects as of the date
hereof; (2) other than the Specified Defaults, no Default or Event of Default
has occurred and is continuing or, after giving effect hereto, would result from
the execution, delivery and performance of this Agreement; (3) the execution,
delivery and performance by the Issuer of this Agreement and any other documents
executed in connection with or as a condition precedent to this Agreement (i)
have been duly authorized by all necessary corporate or organizational and, if
required, shareholder action on the part of the Issuer, (ii) do not violate the
organizational documents of the Issuer, (iii) do not violate or result in a
default under any applicable law or contract, the loss of which would have a
material adverse effect on the Issuer and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”), (iv) do not violate or result in a default under the
Indenture, and (v) do not require any consent, waiver or approval of or by any
Person (other than the Trustee or the Holder) which has not been obtained; (4)
the Indenture and this Agreement, constitute the valid and legally binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms; (5) all of the Recitals set forth above are true and correct; (6)
the Issuer does not have any claims, defenses, causes of action, counterclaim,
offsets or recoupments, subordinations (whether equitable or otherwise) against
the Trustee or the Holder or their respective current and former officers,
employees, agents, directors, parents, subsidiaries, affiliates or attorneys of
any kind or nature whatsoever that are not hereby waived and released pursuant
to this Agreement; or (7) there are no actions, suits or proceedings pending or,
to the knowledge of the Issuer, threatened with respect to the Issuer or its
Subsidiaries (A) that have had or could have, if adversely decided, a Material
Adverse Effect, or (B) that question the validity or enforceability of the
Indenture, or of any action taken by the Issuer or the Holder (for the avoidance
of doubt, the Issuer acknowledges and agrees that nothing in this Agreement
shall constitute or be deemed to constitute a waiver by the Trustee or the
Holder of any of their respective rights and remedies, or of any of the
obligations of the Issuer under the Indenture or otherwise with respect to the
occurrence of any Material Adverse Effect or if the Issuer is not solvent); and
(8) the Organizational Chart is complete in all respects.

 

 6 

 

 

(b)          The Issuer hereby expressly acknowledges and confirms that the
foregoing representations and warranties are being specifically relied upon by
the Holder as a material inducement to the Holder to enter into this Agreement
and to forbear, and to direct the Trustee to forbear, from exercising the
Trustee’s or the Holder’s rights and remedies as expressly set forth herein.

 

(c)          Schedule 1 hereto sets forth each default or event of default
(whether or not in existence as a result of the Specified Defaults) that is in
existence on the date hereof or would be in existence if not for the forbearance
contemplated by this Agreement under (i) the First Lien Credit Agreement, (ii)
the Second Lien Credit Agreement, (iii) the Senior Notes (other than the Luxor
Notes), and (iv) any other document, agreement or instrument governing unsecured
Indebtedness of the Issuer or its Subsidiaries in excess of $20 million.

 

7.          Fees; Expenses; Costs. The Issuer hereby agrees to pay, together
with the fees, expenses and costs referred to in Section 7 of the forbearance
agreement referred to in clause (i) of the definition of Other Forbearance
Agreements, an aggregate amount not to exceed (i) as soon as reasonably
practicable following the date of this Agreement, and in no event later than
January 4, 2015, (x) all accrued and unpaid reasonable fees and expenses through
the date of this Agreement of the Holder’s Legal Advisor (no more than
$350,000.00) and (y) a retainer of $100,000.00 to the Holder’s Legal Advisor and
$150,000.00 to the Holder’s Financial Advisor for reasonable fees and expenses
of the Holder for the month of January 2015, related to or in connection with
the Issuer and this Agreement and any documents, agreements or instruments
referred to herein, including, without limitation, the reasonable fees and
out-of-pocket expenses of the Holder’s Advisors and any consultants, attorneys
or other professionals retained by the Holder in connection with the Notes,
including without limitation, in connection with (A) the negotiation and
preparation of this Agreement, and (B) the negotiation, documentation and
analysis related to any “work out,” amendment to the Notes, or restructuring of
the Obligations, (in each case to the extent incurred prior to the date of this
Agreement) (all such fees, costs, and expenses collectively, the “Holder Fees”),
and (ii) on demand upon the occurrence of the RSA Date, all unpaid Holder Fees
of the Holder’s Legal Advisor from the date of this Agreement through the RSA
Date. All such fees, costs and expenses shall constitute Obligations under the
Notes. Nothing in this Agreement shall be intended or construed to hold the
Holder liable or responsible for any expense, liability or obligation of any
kind or nature whatsoever (including, without limitation, attorneys’ fees and
expenses, other professionals’ fees and expenses, wages, salaries, payroll
taxes, withholdings, benefits or other amounts payable by or on behalf of the
Issuer). For purposes of this provision, the “RSA Date” means the date the
Issuer enters into a support agreement, duly executed and delivered by the
Issuer, the “Required Lenders” under (and as defined in) the First Lien Credit
Agreement, the “Required Lenders” under (and as defined in) the Second Lien
Credit Agreement, the Holder and the Holders of the Luxor Notes.

 

8.          Revival Of Obligations. If all or any part of any payment that is
the responsibility of the Issuer under or on account of the Indenture or the
Notes is invalidated, set aside, declared or found to be void or voidable or
required to be repaid to the issuer or to any trustee, custodian, receiver,
conservator, master, liquidator or any other person pursuant to any bankruptcy
law or pursuant to any common law or equitable cause then, to the extent of such
invalidation, set aside, voidness, voidability or required repayment, such
payment would be deemed to not have been paid, and the obligations of the Issuer
in respect thereof would be immediately and automatically revived without the
necessity of any action by the Holder. The provisions of this Section 6 shall
survive execution and delivery of this Agreement and the documents, agreements
and instruments to be executed or delivered herewith.

 

 7 

 



 

9.           No Defenses; Reliance.

 

(a)          The Issuer hereby acknowledges and confirms that there are no
existing defenses, claims, subordinations (whether equitable or otherwise),
counterclaims or rights of recoupment or set-off against the Trustee or the
Holder in connection with the Obligations under clause (b) of the definition
thereof or in connection with the negotiation, preparation, execution,
performance or any other matters relating to the Indenture or this Agreement, in
each case, other than those hereby waived and released in accordance with the
terms of this Agreement.

 

(b)          The Issuer further acknowledges and agrees that, notwithstanding
anything to the contrary set forth in this Agreement, the Holder does not have,
nor shall have, an obligation to: (i) amend the Indenture or otherwise further
restructure the Obligations under clause (b) of the definition thereof;
(ii) make any further loans, advances or extension of credit to or for the
benefit of the Issuer, (iii) extend the Forbearance Period; (iv) refrain from
terminating the Forbearance Period upon the occurrence of any Terminating Event
or (v) enter into any other instruments, agreements or documents regarding any
of the same with the Issuer, and that neither the Trustee nor the Holder, nor
any of their respective representatives, have made any agreements with, or
commitments or representations or warranties to, the Issuer (either in writing
or orally), other than as expressly stated in this Agreement.

 

(c)          The Issuer expressly understands and further agrees that the
Trustee and the Holder are relying on all terms, covenants, conditions,
warranties and representations set forth in this Agreement as a material
inducement to the Holder to enter into this Agreement and to forbear, and to
direct the Trustee to forbear, from exercising the Trustee’s and the Holder’s
rights and remedies as specifically set for herein.

 

10.          Cumulative Remedies.

 

(a)          Except as otherwise specifically provided in this Agreement, the
rights, powers, authorities, remedies, interests and benefits conferred upon the
Holder by and as provided in this Agreement are intended to supplement, and be
in addition to (and shall not in any way replace, supersede, amend, limit or
restrict), the rights, powers, authorities, remedies, interests, and benefits
conferred by the Indenture and applicable law and in equity.

 

(b)          No delay on the part of the Trustee or the Holder in the exercise
of any power, right or remedy under this Agreement or the Indenture at any time
shall operate as a waiver thereof, and no single or partial exercise by the
Trustee or the Holder of any power, right or remedy shall preclude other or
further exercise thereof or the exercise of any other power, right or remedy.

 

 8 

 

 

11.         Release. The Issuer (on behalf of itself and its Affiliates) and its
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under the Issuer, for its past, present
and future employees, agents, representatives, officers, directors,
shareholders, and trustees (each, a “Releasing Party” and collectively, the
“Releasing Parties”), does hereby remise, release and discharge, and shall be
deemed to have forever remised, released and discharged, the Trustee and the
Holder, and the Trustee’s and the Holder’s respective successors-in-title, legal
representatives and assignees, past, present and future officers, directors,
affiliates, shareholders, trustees, agents, employees, consultants, experts,
advisors, attorneys and other professionals and all other persons and entities
to whom any of the foregoing would be liable if such persons or entities were
found to be liable to any Releasing Party, or any of them (collectively
hereinafter the “Holder Parties”), from any and all manner of action and
actions, cause and causes of action, claims, charges, demands, counterclaims,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, damages, judgments, expenses,
executions, liens, claims of liens, claims of costs, penalties, attorneys’ fees,
or any other compensation, recovery or relief on account of any liability,
obligation, demand or cause of action of whatever nature, whether in law, equity
or otherwise (including, without limitation, any claims for subordination
(whether equitable or otherwise), interest or other carrying costs, penalties,
legal, accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
fixed or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Holder Parties, whether held in a
personal or representative capacity, and which are based on any act, fact, event
or omission or other matter, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to the Issuer and its controlled affiliates, the
Indenture, and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”), in each case, other than Claims arising from the Holder Parties’
gross negligence, fraud, or willful misconduct. Each Releasing Party further
stipulates and agrees with respect to all Claims, that it hereby waives, to the
fullest extent permitted by applicable law, any and all provisions, rights, and
benefits conferred by any applicable U.S. federal or state law, or any principle
of common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 11.

 

12.         No Marshaling.  In consideration of the accommodations being made
available by the Holder to or for the benefit of the Issuer under this
Agreement, including, without limitation, the forbearance on the part of the
Holder, the Issuer hereby waives the benefit of any theory or statute requiring
the marshaling of assets or other similar legal doctrine and agree that the
Trustee and the Holder may exercise their rights and apply any proceeds thereof
to any of the Obligations under clause (b) of the definition thereof, as
aforesaid.

 

13.         Relationship.  The Issuers agrees that the relationship between the
Holder, on one hand, and the Issuer, on the other hand, is that of creditor and
debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement, or any other association between the Holder
and the Issuer. The Issuer acknowledges that the Holder has acted at all times
only as a creditor to the Issuer within the normal and usual scope of the
activities normally undertaken by a creditor and in no event has the Holder
attempted to exercise any control over the Issuer or its businesses or affairs.

 

 9 

 

 

14.         Notices.  All notices, requests or other communications required or
desired to be given hereunder shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
fax or e-mail, as follows:

 

(a)          If to the Issuer:

 

RCS Capital Corporation

405 Park Avenue

New York, NY 10022

Attn: Mason Allen

Phone: 866-904-2988

mallen@rcscapital.com

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attn:     Martin Nussbaum, Esq.

Sarah Gelb, Esq.

Phone: 212-698-3500

Fax:    212-698-3599

martin.nussbaum@dechert.com

sarah.gelb@dechert.com

 

(b)          If to the Holder:

 

Luxor Capital Partners, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Facsimile: (212) 763-8001

E-mail: legal@luxorcap.com

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:     Kenneth H. Eckstein

Stephen D. Zide

Rachael L. Ringer

Phone: (212) 715-9229

Facsimile: (212) 715-8000

keckstein@kramerlevin.com

szide@kramerlevin.com

rringer@kramerlevin.com

 

 10 

 

 

15.         No Third Party Beneficiaries.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.

 

16.         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement, it being the
parties’ intention that each and every provision of this Agreement be enforced
to the fullest extent permitted by applicable law.

 

17.         Further Assurances.  At the Holder’s reasonable request, the Issuer
shall promptly execute any other document to evidence or further the intent of
the Issuer and the Holder set forth herein.

 

18.         Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument. The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by other parties to this Agreement
attached thereto. Delivery of an executed counterpart of the signature page by
telecopier or electronic mail (via PDF) shall be as effective as delivery of an
original manually executed counterpart.

 

19.         Descriptive Headings; Construction.  The headings in this Agreement
are intended for convenient references only and shall not in any way limit,
amplify or be used in interpreting the terms of this Agreement. The masculine,
feminine or neutral gender in the singular or plural shall be deemed to include
the others wherever the context of this Agreement so requires. This Agreement
shall not be construed against any party hereto as the drafters of this
Agreement.

 

20.         Time of Essence.  Time is of the essence with respect to this
Agreement.

 

21.         Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Trustee, the Holder and the Issuer and their
respective successors and assigns, except that the Issuer may not assign its
rights under this Agreement or the Indenture without the prior written consent
of the Holder.

 

22.         Trustee’s and Holder’s Actions.  The authority herein conferred upon
the Trustee and the Holder and any action taken by the Trustee and the Holder
hereunder under the Indenture or any document, agreement or instrument referred
to herein will be taken by the Trustee and the Holder for the protection of the
Holder only, and neither the Trustee nor the Holder assume or be deemed to have
assumed any responsibility to the Issuer or to any other persons with respect to
any such action authorized or taken by the Trustee and the Holder, except as
required by applicable law. No person shall be entitled to rely upon, or claim
to have relied upon, any action taken or failed to have been taken by the
Trustee and the Holder or their respective current and former consultants,
agents, employees, officers, directors, agents or representatives.

 

 11 

 

 

23.         Amendments.  This Agreement may be amended, supplemented or
otherwise modified only by a written agreement signed by the Issuer and the
Holder and none of the provisions hereof may be waived without the prior written
consent of the Holder.

 

24.         Voluntary Agreement.  The Issuer represents and warrants that it is
represented by legal counsel of its choice, that it has consulted with such
counsel regarding this Agreement, that it is fully aware of the terms and
provisions contained herein and of their effect and that it has voluntarily and
without coercion or duress of any kind entered into this Agreement.

 

25.         Integration.  This Agreement and the instruments, agreements and
documents referred to in this Agreement shall be deemed incorporated into and
made a part of the Indenture. All such instruments, agreements and documents,
and this Agreement, shall be construed as integrated and complementary of each
other, and, except as otherwise specifically provided in this Agreement, as
augmenting and not restricting the Trustee’s and the Holder’s rights, remedies
and benefits. If after applying the foregoing an inconsistency still exists, the
provisions of this Agreement shall constitute an amendment to the Indenture and
shall control. References in the Indenture to this “Agreement,” “herein,”
“hereof” or “hereunder” or references to the Indenture in any other agreement or
document shall, in each case, be deemed to refer to the Indenture as amended
hereby.

 

26.         No Novation. This Agreement shall not extinguish the Notes
outstanding under the Indenture as in effect prior to the effectiveness of this
Agreement. Nothing herein contained shall be construed as a substitution,
novation or repayment of the Notes outstanding under the Indenture as in effect
prior to the effectiveness of this Agreement, all of which shall remain
outstanding in full force and effect after the effectiveness of this Agreement.

 

27.         No Waiver or Impairment. Nothing in this Agreement or any related
documents shall constitute a waiver of any existing or future Default or Event
of Default or, to the extent not expressly provided herein, any rights and/or
remedies of the Trustee or the Holder.

 

28.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

 12 

 

 

29.         Consent to Forum. THE ISSUER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS
AGREEMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. THE ISSUER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall limit the right
of the Trustee or the Holder to bring proceedings against the Issuer in any
other court, nor limit the right of any party to serve process in any other
manner permitted by applicable law. Nothing in this Agreement shall be deemed to
preclude enforcement by the Holder of any judgment or order obtained in any
forum or jurisdiction.

 

30.         WAIVER BY THE ISSUER. To the fullest extent permitted by Applicable
Law, THE ISSUER waives (A) the right to trial by jury (which THE HOLDER hereby
also waiveS) in any proceeding or dispute of any kind relating in any way to
THIS AGREEMENT OR THE INDENTURE; (B) any claim against THE Trustee and the
HOLDER, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, THE INDENTURE or
transactions relating thereto; and (c) notice of acceptance hereof. THE ISSUER
acknowledges that the foregoing waivers are a material inducement to THE HOLDER
entering into this aGREEMENT and that they are relying upon the foregoing in
their dealings with the ISSUER. THE ISSUER has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this AGREEMENT may be filed as a written consent to a trial by the
court.

 

[Signature Pages Follow]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
acknowledged, executed and delivered by their duly authorized officers as of the
date first above written.

 

  Issuer:       RCS Capital Corporation       By: /s/ Brian D. Jones   Name:
Brian D. Jones   Title: Chief Financial Officer

 

   

 

 



  Holder:         Luxor Capital Partners, LP       By: Luxor Capital Group, LP  
  Investment Manager         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel         Luxor Capital Partners Offshore Master Fund, LP  
      By: Luxor Capital Group, LP     Investment Manager         By: /s/ Norris
Nissim     Name: Norris Nissim     Title: General Counsel           Luxor
Wavefront, LP         By: Luxor Capital Group, LP     Investment Manager        
By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel        
Thebes Offshore Master Fund, LP         By: Luxor Capital Group, LP    
Investment Manager         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel         OC 19 Master Fund, L.P. – LCG         By: Luxor
Capital Group, LP     Investment Manager



 

Signature Page to Forbearance Agreement to Luxor Convertible Notes

 

   

 

 

  By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel      
  Luxor Spectrum Offshore Master Fund, LP       By: Luxor Capital Group, LP    
Investment Manager         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel

 

Signature Page to Forbearance Agreement to Luxor Convertible Notes

 

   

 

 

EXHIBIT A

 

SPECIFIED DefaultS

 

1.          An Event of Default has occurred and is continuing under Section
6.02(g) of the Indenture governing the Luxor Convertible Notes resulting from
the Borrower’s failure to make (i) principal payments due on December 31, 2015
pursuant to Section 2.11 of the First Lien Credit Agreement, and (ii) principal
payments under Section 2.04(a)(ii) of the First Lien Credit Agreement resulting
from the termination of the Revolving Credit Commitments (as defined therein).

 

2.          A Default has occurred and is continuing under Section 6.02(g) of
the Indenture governing the Luxor Convertible Notes resulting from the
Borrower’s failure to make (i) interest payments due on December 31, 2015
pursuant to Section 2.06 of the First Lien Credit Agreement and (ii) interest
payments pursuant to Section 2.06 of the Second Lien Credit Agreement, each of
which Defaults will become an Event of Default following the expiration of the
applicable grace period under Section 7.01(c) of the First Lien Credit Agreement
and Section 7.01(c) of the Second Lien Credit Agreement, respectively.

 

   

 